EXHIBIT 10.2

 

EXECUTION COPY

 

 

CSGQ TRUST,

 

Issuer

 

CITIBANK, N.A.,

 

Note Administrator

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

Indenture Trustee

 

SERIES 2002-1 INDENTURE SUPPLEMENT, TERM NOTES

 

Dated as of June 25, 2002

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Creation of the Series 2002-1 Notes

Section 1.01.

 

Designation

ARTICLE II

Definitions

Section 2.01.

 

Definitions

ARTICLE III

Servicing Fee

Section 3.01.

 

Servicing Compensation

ARTICLE IV

Rights of Series 2002-1 Noteholders  and Allocation and Application of
Collections

Section 4.01.

 

Collections and Allocations

Section 4.02.

 

Determination of Monthly Interest

Section 4.03.

 

Daily Application of Collections

Section 4.04.

 

Required Coverage Amount

Section 4.05.

 

Application of Available Finance Charge Collections and Available Principal
Collections

Section 4.06.

 

Defaulted Amounts; Investor Charge-Offs

Section 4.07.

 

[Reserved]

Section 4.08.

 

Shared Principal Collections

Section 4.09.

 

Determination of LIBOR

ARTICLE V

Delivery of Series 2002-1 Notes; Distributions; Reports to Series 2002-1
Noteholders

Section 5.01.

 

Delivery and Payment for the Series 2002-1 Notes

Section 5.02.

 

Distributions

Section 5.03.

 

Reports and Statements to Series 2002-1 Noteholders

ARTICLE VI

Series 2002-1 Redemption Events; Voting

Section 6.01.

 

Series 2002-1 Redemption Events

ARTICLE VII

Redemption of Series 2002-1 Notes; Final Distributions; Series Termination

Section 7.01.

 

Clean-up Call; Redemption Event Issuance; Redemption upon Auction; Final
Distributions

Section 7.02.

 

Series Termination

ARTICLE VIII

Miscellaneous Provisions

Section 8.01.

 

Ratification of Indenture

Section 8.03.

 

Governing Law

Section 8.04.

 

Private Placement of Series 2002-1 Notes; Form of Delivery of Series 2002-1
Notes

Section 8.05.

 

Successors and Assigns

Section 8.06.

 

Transfer of the Class B Notes and O/C Certificate

 

 

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

EXHIBIT A-1FL

FORM OF CLASS A-1FL NOTE

 

 

EXHIBIT A-1FX

FORM OF CLASS A-1FX NOTE

 

 

EXHIBIT A-2FL

FORM OF CLASS A-2FL NOTE

 

 

EXHIBIT A-2FX

FORM OF CLASS A-2FX NOTE

 

 

EXHIBIT A-3FL

FORM OF CLASS A-3FL NOTE

 

 

EXHIBIT A-3FX

FORM OF CLASS A-3FX NOTE

 

 

EXHIBIT A-4FL

FORM OF CLASS A-4FL NOTE

 

 

EXHIBIT A-4FX

FORM OF CLASS A-4FX NOTE

 

 

EXHIBIT B

FORM OF CLASS B NOTE

 

 

EXHIBIT C

FORM OF O/C CERTIFICATE

 

 

EXHIBIT D

FORM OF STATEMENT TO NOTEHOLDERS

 

ii

--------------------------------------------------------------------------------


 

An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities.  Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

 

--------------------------------------------------------------------------------


 

SERIES 2002-1 INDENTURE SUPPLEMENT, dated as of June 25, 2002 (this “Indenture
Supplement”), between CSGQ Trust, a business trust organized and existing under
the laws of the State of Delaware (herein, the “Issuer” or the “Trust”), U.S.
Bank National Association, a national banking association, not in its individual
capacity, but solely as indenture trustee (herein, together with its successors
in the trusts thereunder as provided in the Indenture referred to below, the
“Indenture Trustee”) under the Indenture, dated as of June 25, 2002 (as amended
from time to time, the “Indenture”) between the Issuer and the Indenture Trustee
(the Indenture, together with this Indenture Supplement, the “Agreement”) and
Citibank, N.A., a national association, as note administrator (herein, together
with its successors in the trusts hereunder, called the “Note Administrator”).

 

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes.  The Principal Terms of this Series are
set forth in this Indenture Supplement to the Indenture.

 

ARTICLE I

 

Creation of the Series 2002-1 Notes

 

Section 1.01.                                  Designation

 

(a)   There is hereby created and designated a Series of Notes to be issued
pursuant to the Agreement to be known as “CSGQ Trust, Series 2002-1 Notes” or
the “Series 2002-1 Notes.”  The Series 2002-1 Notes shall be issued in the
following classes:  Class A-1FL Series 2002-1 Floating Rate Asset Backed Notes,
Class A-1FX Series 2002-1 Fixed Rate Asset Backed Notes, Class A-2FL Series
2002-1 Floating Rate Asset Backed Notes, Class A-2FX Series 2002-1 Fixed Rate
Asset Backed Notes, Class A-3FL Series 2002-1 Floating Rate Asset Backed Notes,
Class A-3FXSeries 2002-1 Fixed Rate Asset Backed Notes, Class A-4FL Series
2002-1 Floating Rate Asset Backed Notes, Class A-4FX Series 2002-1 Fixed Rate
Asset Backed Notes and Class B Series 2002-1 Floating Rate Asset Backed Notes. 
The Series 2002-1 Notes shall be due and payable on the Final Maturity Date. 
The O/C Certificate will also be issued pursuant to the Agreement as part of
Series 2002-1 and will be entitled to receive the amounts specified hereunder. 
The Issuer’s Grant to the Indenture Trustee for the benefit of holders of the
Series 2002-1 Notes of its rights, title and interest in, to and under the
Collateral set forth in the Indenture shall also be made for the benefit of the
O/C Holder and shall secure the O/C Holder’s rights to receive payments as
specified herein and the Issuer hereby confirms that such Grant is also made for
the benefit of the O/C Holder and hereby grants to the Indenture Trustee a
security interest in the Collateral for the benefit of the Noteholders and the
O/C Holder.

 

(b)   Series 2002-1 shall be a Principal Sharing Series.  Series 2002-1 shall
not be subordinated to any other Series.

 

(c)   The O/C Invested Amount shall be deemed a Series Enhancement under the
Agreement.  The O/C Holder shall be deemed to be a Series Enhancer for purposes
of the notice and applicable consent provisions under the Agreement.

 

--------------------------------------------------------------------------------


 

(d)   Standard & Poor’s and Moody’s shall be the Rating Agencies for the Series
2002-1 Notes.

 

[END OF ARTICLE I]

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definitions

 

Section 2.01.          Definitions

 

(a)   Whenever used in this Indenture Supplement, the following words and
phrases shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

 

“Allocable Finance Charge Collections” shall mean an amount equal to, with
respect to any Monthly Period, the product of (i) the Floating Allocation
Percentage for such Monthly Period and (ii) Collections of Finance Charge
Receivables for such Monthly Period.

 

“Allocable Principal Collections” shall mean an amount equal to, with respect to
any Monthly Period (a) during the Reinvestment Period and the Special
Reinvestment Period, the product of (i) the Floating Allocation Percentage for
such Monthly Period and (ii) Collections of Principal Receivables for such
Monthly Period, and (b) during the Scheduled Amortization Period, a Partial
Reinvestment Period or a Rapid Amortization Period, the product of (i) the Fixed
Allocation Percentage and (ii) Collections of Principal Receivables for such
Monthly Period.

 

“Available Finance Charge Collections” shall mean with respect to any Monthly
Period an amount equal to the sum of (a) Allocable Finance Charge Collections
for such Monthly Period plus (b) Reallocated Principal Collections for such
Monthly Period.

 

“Available Principal Collections” shall mean, with respect to any Monthly
Period, an amount equal to the sum of (a) the Allocable Principal Collections
for such Monthly Period, (b) any Shared Principal Collections with respect to
other Series that are allocated to Series 2002-1 in accordance with Section 8.05
of the Indenture and Section 4.08 hereof and (c) any other amounts which
pursuant to Section 4.05 hereof are to be treated as Available Principal
Collections with respect to the related Distribution Date.

 

“Class A Invested Amount” shall mean the sum of the Class A-1 Invested Amount,
the Class A-2 Invested Amount, the Class A-3 Invested Amount and the Class A-4
Invested Amount.

 

“Class A Investor Charge-Offs” shall mean, with respect to any Distribution
Date, the sum of the aggregate amounts by which each of the Class A-1 Invested
Amount, the Class A-2 Invested Amount, the Class A-3 Invested Amount and the
Class A-4 Invested Amount have been reduced on all prior Distribution Dates as
the result of Investor Charge-Offs pursuant to Section 4.06 hereof.

 

“Class A Investor Default Amount” shall mean, with respect to any Monthly
Period, the product of (a) the Investor Default Amount for such Monthly Period
and (b) a fraction, the numerator of which is the Class A Invested Amount and
the denominator of which is the Invested Amount on the day of determination.

 

3

--------------------------------------------------------------------------------


 

“Class A Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the Class
A-3 Notes and the Class A-4 Notes.

 

“Class A-1FL Additional Interest” shall have the meaning specified in subsection
4.02(a).

 

“Class A-1FX Additional Interest” shall have the meaning specified in subsection
4.02(a).

 

“Class A-1FL Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-1FL Monthly Interest for such
Distribution Date plus Class A-1FL Monthly Interest previously due but not
distributed to Class A-1FL Noteholders on a prior Distribution Date, plus the
amount of any Class A-1FL Additional Interest for such Distribution Date, plus
the amount of any Class A-1FL Additional Interest previously due but not
distributed to Class A-1FL Noteholders on a prior Distribution Date.

 

“Class A-1FX Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-1FX Monthly Interest for such
Distribution Date plus Class A-1FX Monthly Interest previously due but not
distributed to Class A-1FX Noteholders on a prior Distribution Date, plus the
amount of any Class A-1FX Additional Interest for such Distribution Date, plus
the amount of any Class A-1FX Additional Interest previously due but not
distributed to Class A-1FX Noteholders on a prior Distribution Date.

 

“Class A-1FL Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-1FL Principal
Balance due but not otherwise distributed to the Class A-1FL Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(iii), at a rate per annum equal to the Class A-1FL Note Interest Rate
(on the same day count basis as the Class A-1FL Monthly Interest) plus interest
on any shortfalls with respect to such amounts at the Class A-1FL Note Interest
Rate.

 

“Class A-1FX Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-1FX Principal
Balance due but not otherwise distributed to the Class A-1FX Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(iii), at a rate per annum equal to the Class A-1FX Note Interest Rate
(on the same day count basis as the Class A-1FX Monthly Interest) plus interest
on any shortfalls with respect to such amounts at the Class A-1FX Note Interest
Rate.

 

“Class A-1FL Initial Invested Amount” shall mean $183,744,000.

 

“Class A-1FX Initial Invested Amount” shall mean $31,758,000.

 

“Class A-1FL Interest Shortfall” shall have the meaning specified in subsection
4.02(a).

 

“Class A-1FX Interest Shortfall” shall have the meaning specified in subsection
4.02(a).

 

4

--------------------------------------------------------------------------------


 

“Class A-1 Initial Invested Amount” shall mean the sum of the Class A-1FL
Initial Invested Amount and the Class A-1FX Initial Invested Amount.

 

“Class A-1FL Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-1 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-1FL Initial Invested Amount and
the denominator of which is the sum of the Class A-1FL Initial Invested Amount
and the Class A-1FX Initial Invested Amount.

 

“Class A-1FX Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-1 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-1FX Initial Invested Amount and
the denominator of which is the sum of the Class A-1FL Initial Invested Amount
and the Class A-1FX Initial Invested Amount.

 

“Class A-1 Invested Amount” shall mean, on any date of determination, an amount
equal to (a) the Class A-1 Initial Invested Amount; minus (b) the aggregate
amount of principal payments made with respect to the Class A-1 Notes prior to
such date; minus (c) the amount by which the Class A-1 Invested Amount has been
reduced on or prior to such date due to Investor Charge-Offs that have not been
absorbed by a subordinate class of Notes pursuant to Section 4.06(f); plus (d)
the amount by which the Class A-1 Invested Amount has been increased on all
prior Distribution Dates due to reimbursements of Investor Charge-Offs pursuant
to Section 4.06(g); and plus (e) the amount by which the Class A-1 Invested
Amount has been increased by the application of Series Post Payment Adjustment
Amounts (if such amount is positive) on all prior Distribution Dates pursuant to
Section 4.06(g); provided, however, that the Class A-1 Invested Amount shall not
be reduced below zero nor shall it be increased above the Class A-1 Principal
Balance.

 

“Class A-1FL Monthly Interest” shall have the meaning specified in subsection
4.02(a).

 

“Class A-1FX Monthly Interest” shall have the meaning specified in subsection
4.02(a).

 

“Class A-1FL Note Interest Rate” shall mean a per annum rate of 0.75% in excess
of LIBOR as determined on the related LIBOR Determination Date with respect to
each Interest Period.

 

“Class A-1FX Note Interest Rate” shall mean a per annum rate of 4.096% with
respect to each Interest Period.

 

“Class A-1 Noteholder” shall mean the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-1 Notes” shall mean the Class A-1FL Notes and the Class A-1FX Notes.

 

5

--------------------------------------------------------------------------------


 

“Class A-1FL Notes” shall mean any one of the Class A-1FL Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-1FL.

 

“Class A-1FX Notes” shall mean any one of the Class A-1FX Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-1FX.

 

“Class A-1FL Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-1FL Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-1FL Noteholders on or
prior to such date.

 

“Class A-1FX Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-1FX Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-1FL Noteholders on or
prior to such date.

 

“Class A-2FL Additional Interest” shall have the meaning specified in subsection
4.02(b).

 

“Class A-2FX Additional Interest” shall have the meaning specified in subsection
4.02(b).

 

“Class A-2FL Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-2FL Monthly Interest for such
Distribution Date plus Class A-2FL Monthly Interest previously due but not
distributed to Class A-2FL Noteholders on a prior Distribution Date, plus the
amount of any Class A-2FL Additional Interest for such Distribution Date, plus
the amount of any Class A-2FL Additional Interest previously due but not
distributed to Class A-2FL Noteholders on a prior Distribution Date.

 

“Class A-2FX Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-2FX Monthly Interest for such
Distribution Date plus Class A-2FX Monthly Interest previously due but not
distributed to Class A-2FX Noteholders on a prior Distribution Date, plus the
amount of any Class A-2FX Additional Interest for such Distribution Date, plus
the amount of any Class A-2FX Additional Interest previously due but not
distributed to Class A-2FX Noteholders on a prior Distribution Date.

 

“Class A-2FL Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-2FL Principal
Balance due but not otherwise distributed to the Class A-2FL Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(iv), at a rate per annum equal to the Class A-2FL Note Interest Rate (on
the same day count basis as the Class A-2FL Monthly Interest) plus interest on
any shortfalls with respect to such amounts at the Class A-2FL Note Interest
Rate.

 

“Class A-2FX Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-2FX Principal
Balance due but not otherwise distributed to the Class A-2FX Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(iv), at a rate per annum equal to the Class A-2FX

 

6

--------------------------------------------------------------------------------


 

Note Interest Rate (on the same day count basis as the Class A-2FX Monthly
Interest) plus interest on any shortfalls with respect to such amounts at the
Class A-2FX Note Interest Rate.

 

“Class A-2 Initial Invested Amount” shall mean the sum of the Class A-2FL
Initial Invested Amount and the Class A-2FX Initial Invested Amount.

 

“Class A-2FL Initial Invested Amount” shall mean $129,693,500.

 

“Class A-2FX Initial Invested Amount” shall mean $58,101,000.

 

“Class A-2FL Interest Shortfall” shall have the meaning specified in subsection
4.02(b).

 

“Class A-2FX Interest Shortfall” shall have the meaning specified in subsection
4.02(b).

 

“Class A-2FL Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-2 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-2FL Initial Invested Amount and
the denominator of which is the sum of the Class A-2FL Initial Invested Amount
and the Class A-2FX Initial Invested Amount.

 

“Class A-2FX Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-2 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-2FX Initial Invested Amount and
the denominator of which is the sum of the Class A-2FL Initial Invested Amount
and the Class A-2FX Initial Invested Amount.

 

“Class A-2 Invested Amount” shall mean, on any date of determination, an amount
equal to (a) the Class A-2 Initial Invested Amount; minus (b) the aggregate
amount of principal payments made with respect to the Class A-2 Notes prior to
such date; minus (c) the amount by which the Class A-2 Invested Amount has been
reduced on or prior to such date due to Investor Charge-Offs that have not been
absorbed by a subordinate class of Notes pursuant to Section 4.06(e); plus (d)
the amount by which the Class A-2 Invested Amount has been increased on all
prior Distribution Dates due to reimbursements of Investor Charge-Offs pursuant
to Section 4.06(g); and plus (e) the amount by which the Class A-2 Invested
Amount has been increased by the application of Series Post Payment Adjustment
Amounts (if such amount is positive) on all prior Distribution Dates pursuant to
Section 4.06(g); provided, however,  that the Class A-2 Invested Amount shall
not be reduced below zero nor shall it be increased above the Class A-2
Principal Balance

 

“Class A-2FL Monthly Interest” shall have the meaning specified in subsection
4.02(b).

 

“Class A-2FX Monthly Interest” shall have the meaning specified in subsection
4.02(b).

 

7

--------------------------------------------------------------------------------


 

“Class A-2FL Note Interest Rate” shall mean a per annum rate of 1.35% in excess
of LIBOR as determined on the related LIBOR Determination Date with respect to
each Interest Period.

 

“Class A-2FX Note Interest Rate” shall mean a per annum rate of 4.685% with
respect to each Interest Period.

 

“Class A-2 Noteholder” shall mean the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-2 Notes” shall mean the Class A-2FL Notes and the Class A-2FX Notes.

 

“Class A-2FL Notes” shall mean any one of the Class A-2FL Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-2FL.

 

“Class A-2FX Notes” shall mean any one of the Class A-2FX Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-2FX.

 

“Class A-2FL Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-2FL Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-2FL Noteholders on or
prior to such date.

 

“Class A-2FX Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-2FX Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-2FX Noteholders on or
prior to such date.

 

“Class A-3FL Additional Interest” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FX Additional Interest” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FL Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-3FL Monthly Interest for such
Distribution Date plus Class A-3FL Monthly Interest previously due but not
distributed to Class A-3FL Noteholders on a prior Distribution Date, plus the
amount of any Class A-3FL Additional Interest for such Distribution Date, plus
the amount of any Class A-3FL Additional Interest previously due but not
distributed to Class A-3FL Noteholders on a prior Distribution Date.

 

“Class A-3FX Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-3FX Monthly Interest for such
Distribution Date plus Class A-3FX Monthly Interest previously due but not
distributed to Class A-3FX Noteholders on a prior Distribution Date, plus the
amount of any Class A-3FX Additional Interest for such Distribution Date, plus
the amount of any Class A-3FX Additional Interest previously due but not
distributed to Class A-3FX Noteholders on a prior Distribution Date.

 

8

--------------------------------------------------------------------------------


 

“Class A-3FL Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-3FL Principal
Balance due but not otherwise distributed to the Class A-3FL Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section 4.05(a)(v),
at a rate per annum equal to the Class A-3FL Note Interest Rate (on the same day
count basis as the Class A-3FL Monthly Interest) plus interest on any shortfalls
with respect to such amounts at the Class A-3FL Note Interest Rate.

 

“Class A-3FX Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-3FX Principal
Balance due but not otherwise distributed to the Class A-3FX Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section 4.05(a)(v),
at a rate per annum equal to the Class A-3FX Note Interest Rate (on the same day
count basis as the Class A-3FX Monthly Interest) plus interest on any shortfalls
with respect to such amounts at the Class A-3FX Note Interest Rate.

 

“Class A-3 Initial Invested Amount” shall mean the sum of the Class A-3FL
Initial Invested Amount and the Class A-3FX Initial Invested Amount.

 

“Class A-3FL Initial Invested Amount” shall mean $57,732,700.

 

“Class A-3FX Initial Invested Amount” shall mean $53,097,000.

 

“Class A-3FL Interest Shortfall” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FX Interest Shortfall” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FL Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-3 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-3FL Initial Invested Amount and
the denominator of which is the sum of the Class A-3FL Initial Invested Amount
and the Class A-3FX Initial Invested Amount.

 

“Class A-3FX Invested Amount” shall mean, with respect to any date an amount
equal to the product of (a) the Class A-3 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-3FX Initial Invested Amount and
the denominator of which is the sum of the Class A-3FL Initial Invested Amount
and the Class A-3FX Initial Invested Amount.

 

“Class A-3 Invested Amount” shall mean, on any date of determination, an amount
equal to (a) the Class A-3 Initial Invested Amount; minus (b) the aggregate
amount of principal payments made with respect to the Class A-3 Notes prior to
such date; minus (c) the amount by which the Class A-3 Invested Amount has been
reduced on or prior to such date due to Investor Charge-Offs that have not been
absorbed by a subordinate class of Notes pursuant to Section 4.06(d); plus (d)
the amount by which the Class A-3 Invested Amount has been increased on all
prior Distribution Dates due to reimbursements of Investor Charge-Offs pursuant
to Section 4.06(g); and plus (e) the amount by which the Class A-3 Invested
Amount has been increased by the application of Series Post Payment Adjustment
Amounts (if such amount is

 

9

--------------------------------------------------------------------------------


 

positive) on all prior Distribution Dates pursuant to Section 4.06(g); provided,
however,  that the Class A-3 Invested Amount shall not be reduced below zero nor
shall it be increased above the Class A-3 Principal Balance.

 

“Class A-3FL Monthly Interest” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FX Monthly Interest” shall have the meaning specified in subsection
4.02(c).

 

“Class A-3FL Note Interest Rate” shall mean a per annum rate of 3.00% in excess
of LIBOR as determined on the related LIBOR Determination Date with respect to
each Interest Period.

 

“Class A-3FX Note Interest Rate” shall mean a per annum rate of 6.298% with
respect to each Interest Period.

 

“Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-3 Notes” shall mean the Class A-3FL Notes and the Class A-3FX Notes.

 

“Class A-3FL Notes” shall mean any one of the Class A-3FL Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3FL.

 

“Class A-3FX Notes” shall mean any one of the Class A-3FX Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3FX.

 

“Class A-3FL Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-3FL Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-3FL Noteholders on or
prior to such date.

 

“Class A-3FX Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-3FX Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-3FL Noteholders on or
prior to such date.

 

“Class A-4FL Additional Interest” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FX Additional Interest” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FL Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-4FL Monthly Interest for such
Distribution Date plus Class A-4FL Monthly Interest previously due but not
distributed to Class A-4FL Noteholders on a prior Distribution Date, plus the
amount of any Class A-4FL Additional

10

--------------------------------------------------------------------------------


 

Interest for such Distribution Date, plus the amount of any Class A-4FL
Additional Interest previously due but not distributed to Class A-4FL
Noteholders on a prior Distribution Date.

 

“Class A-4FX Cumulative Monthly Interest” shall mean, with respect to a
Distribution Date, an amount equal to Class A-4FX Monthly Interest for such
Distribution Date plus Class A-4FX Monthly Interest previously due but not
distributed to Class A-4FX Noteholders on a prior Distribution Date, plus the
amount of any Class A-4FX Additional Interest for such Distribution Date, plus
the amount of any Class A-4FX Additional Interest previously due but not
distributed to Class A-4FX Noteholders on a prior Distribution Date.

 

“Class A-4FL Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-4FL Principal
Balance due but not otherwise distributed to the Class A-4FL Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(vi), at a rate per annum equal to the Class A-4FL Note Interest Rate (on
the same day count basis as the Class A-4FL Monthly Interest) plus interest on
any shortfalls with respect to such amounts at the Class A-4FL Note Interest
Rate.

 

“Class A-4FX Cumulative Subordinated Interest” shall mean, with respect to a
Distribution Date, an amount equal to interest on the Class A-4FX Principal
Balance due but not otherwise distributed to the Class A-4FX Noteholders on such
Distribution Date or any prior Distribution Date pursuant to Section
4.05(a)(vi), at a rate per annum equal to the Class A-4FX Note Interest Rate (on
the same day count basis as the Class A-4FX Monthly Interest) plus interest on
any shortfalls with respect to such amounts at the Class A-4FX Note Interest
Rate.

 

“Class A-4 Initial Invested Amount” shall mean the sum of the Class A-4FL
Initial Invested Amount and the Class A-4FX Initial Invested Amount.

 

“Class A-4FL Initial Invested Amount” shall mean $96,553,500.

 

“Class A-4FX Initial Invested Amount” shall mean $14,276,000.

 

“Class A-4FL Interest Shortfall” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FX Interest Shortfall” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FL Invested Amount” shall mean with respect to any date an amount
equal to the product of (a) the Class A-4 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-4FL Initial Invested Amount and
the denominator of which is the sum of the Class A-4FL Initial Invested Amount
and the Class A-4FX Initial Invested Amount.

 

“Class A-4FX Invested Amount” shall mean with respect to any date an amount
equal to the product of (a) the Class A-4 Invested Amount on such date and (b) a
fraction the numerator of which is the Class A-4FX Initial Invested Amount and
the denominator of which is the sum of the Class A-4FL Initial Invested Amount
and the Class A-4FX Initial Invested Amount.

 

11

--------------------------------------------------------------------------------


 

“Class A-4 Invested Amount” shall mean, on any date of determination, an amount
equal to (a) the Class A-4 Initial Invested Amount; minus (b) the aggregate
amount of principal payments made with respect to the Class A-4 Notes prior to
such date; minus (c) the amount by which the Class A-4 Invested Amount has been
reduced on or prior to such date due to Investor Charge-Offs that have not been
absorbed by a subordinate class of Notes pursuant to Section 4.06(c); and plus
(d) the amount by which the Class A-4 Invested Amount has been increased on all
prior Distribution Dates due to reimbursements of Investor Charge-Offs pursuant
to Section 4.06(g); and plus (e) the amount by which the Class A-4 Invested
Amount has been increased by the application of Series Post Payment Adjustment
Amounts (if such amount is positive) on all prior Distribution Dates pursuant to
Section 4.06(g); provided, however, that the Class A-4 Invested Amount shall not
be reduced below zero nor shall it be increased above the Class A-4 Principal
Balance.

 

“Class A-4FL Monthly Interest” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FX Monthly Interest” shall have the meaning specified in subsection
4.02(d).

 

“Class A-4FL Note Interest Rate” shall mean a per annum rate of 5.50% in excess
of LIBOR as determined on the related LIBOR Determination Date with respect to
each Interest Period.

 

“Class A-4FX Note Interest Rate” shall mean a per annum rate of 8.721% with
respect to each Interest Period.

 

“Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-4 Notes” shall mean the Class A-4FL Notes and the Class A-4FX Notes.

 

“Class A-4FL Notes” shall mean any one of the Class A-4FL Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-4FL.

 

“Class A-4FX Notes” shall mean any one of the Class A-4FX Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-4FX.

 

“Class A-4FL Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-4FL Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-4FL Noteholders on or
prior to such date.

 

“Class A-4FX Principal Balance” shall mean, on any date of determination, an
amount equal to (a) the Class A-4FX Initial Invested Amount, minus (b) the
aggregate amount of principal payments made to the Class A-4FX Noteholders on or
prior to such date.

 

“Class B Initial Invested Amount” shall mean $89,279,000.

 

12

--------------------------------------------------------------------------------


 

“Class B Invested Amount” shall mean, on any date of determination, an amount
equal to (a) the Class B Initial Invested Amount; minus (b) the aggregate amount
of principal payments made with respect to the Class B Notes prior to such date;
minus (c) the amount by which the Class B Invested Amount has been reduced on or
prior to such date due to Investor Charge-Offs that have not been absorbed by
the O/C Invested Amount pursuant to Section 4.06(b); plus (d) the amount by
which the Class B Invested Amount has been increased on all prior Distribution
Dates due to reimbursements of Investor Charge-Offs pursuant to Section 4.06(g);
and plus (e) the amount by which the Class B Invested Amount has been increased
by the application of Series Post Payment Adjustment Amounts (if such amount is
positive) on all prior Distribution Dates pursuant to Section 4.06(g); provided,
however, that the Class B Invested Amount shall not be reduced below zero nor
shall it be increased above the Class B Principal Balance.

 

“Class B Investor Charge-Offs” shall mean, with respect to any Distribution
Date, the aggregate amount by which the Class B Invested Amount has been reduced
on all prior Distribution Dates as the result of Investor Charge-Offs pursuant
to Section 4.06 hereof.

 

“Class B Investor Default Amount” shall mean, with respect to any Monthly
Period, the product of (a) the Investor Default Amount for such Monthly Period
and (b) a fraction, the numerator of which is the Class B Invested Amount and
the denominator of which is the Invested Amount on the day of determination.

 

“Class B Monthly Interest” shall have the meaning specified in subsection
4.02(e).

 

 

“Class B Note Interest Rate” shall mean a per annum rate of 10.0% in excess of
LIBOR as determined on the related LIBOR Determination Date with respect to each
Interest Period; provided that the Class B Note Interest Rate shall not exceed
the Class B Note Interest Rate Cap.

 

“Class B Note Interest Rate Cap” shall mean 15.0% for the first 12 Distribution
Dates, 16.0% for the 13th through 24th Distribution Dates, 17.0% for the next
25th through 36th Distribution Dates and 18.0% for all remaining Distribution
Dates.

 

“Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered in the Note Register.

 

“Class B Notes” shall mean any one of the Class B Notes executed by the Issuer
and authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit B.

 

“Class B Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class B Initial Invested Amount, minus (b) the aggregate amount
of principal payments made to the Class B Noteholders on or prior to such date.

 

“Clean-up Call” shall have the meaning specified in Section 7.01(a).

 

“Closing Date” shall mean June 25, 2002.

 

13

--------------------------------------------------------------------------------


 

“Discounted Recoveries“ shall mean any proceeds received by the Issuer from (i)
the repurchase of Receivables at a discount by the Accounts Owner from the
Transferor pursuant to the terms of the Receivables Purchase Agreement and (ii)
the repurchase of Receivables at a discount by Providian under the terms of the
Receivables Purchase Agreement which are the subject of a credit provided to the
related cardholder in connection with the Class Action Settlement (as such term
is defined in the Receivables Purchase Agreement).

 

“Distribution Date” shall mean July 17, 2002 and the seventeenth day of each
calendar month thereafter, or if such seventeenth day is not a Business Day, the
next succeeding Business Day.

 

“Estimated Required Coverage Amount” shall mean with respect to any date in a
Monthly Period the sum of (i) Monthly Interest due on the Distribution Date
relating to such Monthly Period, calculated using LIBOR on the most recent LIBOR
Determination Date, (ii) the Program Expenses due to be paid on the Distribution
Date relating to such Monthly Period and (iii) the estimated Monthly Servicing
Fee due on the Distribution Date relating to such Monthly Period, assuming for
the purposes of calculating the estimated Monthly Servicing Fee that the amount
of Principal Receivables and Finance Charge Receivables on the last day of the
related Monthly Period is the greater of the amount of Principal Receivables and
Finance Charge Receivables on the first day of such Monthly Period and the date
of calculation.

 

“Excess Program Expenses” shall mean the product of (i) any indemnity obligation
of the Issuer to the Indenture Trustee, the Note Administrator, the Owner
Trustee, the Certificate Administrator or the Certificate Trustee in any
one-year period beginning on the Closing Date and on each anniversary thereof in
excess of $72,500 in the aggregate and (ii) a fraction, the numerator of which
is the Invested Amount as of the last day of the immediately preceding Monthly
Period (or with respect to the first Monthly Period, the initial Invested
Amount) and the denominator of which is the Invested Amount for Series 2002-1
and for Series 2002-A.

 

“Final Maturity Date” shall mean the Distribution Date occurring in June 2012.

 

“Fixed Allocation Percentage” shall mean an amount equal to, with respect to any
Monthly Period during a Rapid Amortization Period, Partial Reinvestment Period
or the Scheduled Amortization Period, the percentage equivalent of a fraction,
the numerator of which is the Invested Amount as of close of business on the
last day of either the Reinvestment Period or the Special Reinvestment Period,
whichever precedes such period, and the denominator of which is the greater of
(a) the aggregate amount of Principal Receivables and Finance Charge Receivables
as of the close of business on the last day of the prior Monthly Period (or with
respect to the first Monthly Period, the aggregate amount of Principal
Receivables and Finance Charge Receivables as of the Closing Date) and (b) the
sum of the numerators used to calculate the allocation percentages with respect
to Collections of Principal Receivables for all outstanding Series on the date
of determination.

 

“Floating Allocation Percentage” shall mean an amount equal to, with respect to
any Monthly Period, the percentage equivalent of a fraction, the numerator of
which is the Invested Amount as of the last day of the immediately preceding
Monthly Period (or with respect

 

14

--------------------------------------------------------------------------------


 

to the first Monthly Period, the Initial Invested Amount) and the denominator of
which is the greater of (a) the aggregate amount of Principal Receivables and
Finance Charge Receivables as of the last day of the prior Monthly Period (or
with respect to the first Monthly Period, the aggregate amount of Principal
Receivables and Finance Charge Receivables as of the Closing Date) and (b) the
sum of the numerators used to calculate the Floating Allocation Percentage for
all Series.

 

“Initial Invested Amount” shall mean the sum of the Class A-1 Initial Invested
Amount, the Class A-2 Initial Invested Amount, the Class A-3 Initial Invested
Amount, the Class A-4 Initial Invested Amount the Class B Initial Invested
Amount and the O/C Initial Invested Amount.

 

“Insolvency Event” shall mean with respect to any party, such party’s consent to
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to such party or of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against such
party; or such party’s admission in writing of its inability to pay its debts
generally as they become due, filing a petition to take advantage of any
applicable insolvency or reorganization statute, or making any assignment for
the benefit of its creditors.

 

“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Closing Date) to but excluding such Distribution Date.

 

“Invested Amount” shall mean the sum of the Class A-1 Invested Amount, the Class
A-2 Invested Amount, the Class A-3 Invested Amount, the Class A-4 Invested
Amount, the Class B Invested Amount and the O/C Invested Amount.

 

“Investor Charge-Offs” shall have the meaning specified in Section 4.06.

 

“Investor Default Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of (a) the Defaulted Amount for such Monthly Period
and (b) the Floating Allocation Percentage for such Monthly Period.

 

“LIBOR” shall have the meaning specified in Section 4.09.

 

“LIBOR Determination Date” shall mean (i) June 21, 2002 for the first Interest
Period and (ii) the second London Business Day prior to the commencement of the
second and each subsequent Interest Period.

 

“London Business Day” shall mean any Business Day on which dealings in deposits
in United States dollars are transacted in the London interbank market.

 

“Monthly Servicing Fee” shall have the meaning specified in Section 3.01.

 

15

--------------------------------------------------------------------------------


 

“Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, the Class A-4 Notes and the Class B Notes.

 

“O/C Certificate” shall mean the certificate issued by the Issuer representing
the right to receive all amounts distributed hereunder in respect of the O/C
Invested Amount,  substantially in the form of Exhibit C.

 

“O/C Holder” shall mean the holder of the O/C Certificate.

 

“O/C Initial Invested Amount” shall mean $517,207,554.

 

“O/C Invested Amount” shall mean, on any date of determination, an amount equal
to (a) the O/C Initial Invested Amount; minus (b) the aggregate amount of
payments with respect to the O/C Invested Amount on or prior to such date; minus
(c) the amount by which the O/C Invested Amount has been reduced on or prior to
such date due to Investor Charge-Offs pursuant to Section 4.06(a); plus (d) the
amount by which the O/C Invested Amount has been increased on all prior
Distribution Dates due to reimbursements of Investor Charge-Offs pursuant to
Section 4.06(g); and plus (e) the amount by which the O/C Invested Amount has
been increased by the application of Series Post Payment Adjustment Amounts (if
such amount is positive) on all prior Distribution Dates pursuant to Section
4.06(g); provided that the O/C Invested Amount shall not be reduced below zero.

 

“O/C Investor Charge-Offs” shall mean, with respect to any Distribution Date,
the aggregate amount by which the O/C Invested Amount has been reduced on all
prior Distribution Dates as the result of Investor Charge-Offs pursuant to
Section 4.06 hereof.

 

“O/C Investor Default Amount” shall mean, with respect to any Monthly Period,
the product of (a) the Investor Default Amount for such Monthly Period and (b) a
fraction, the numerator of which is the O/C Invested Amount and the denominator
of which is the Invested Amount on the day of determination.

 

“O/C Principal Percentage” shall mean an amount equal to, with respect to any
date, the percentage equivalent of a fraction, the numerator of which is (a) the
product of the aggregate amount of Principal Receivables on such date and the
Floating Allocation Percentage as of such date minus (b) the sum of the Class A
Invested Amount and the Class B Invested Amount as of such date and the
denominator of which is the product of the aggregate amount of Principal
Receivables on such date and the Floating Allocation Percentage as of such date.

 

“O/C Reduction Amount” shall have the meaning set forth in Section 7.01(c).

 

“Partial Reinvestment Period” shall mean (if a Redemption Event or the
commencement of the Scheduled Amortization Period has not occurred earlier) the
period, if any, beginning on the first day of the Monthly Period in which the
O/C Principal Percentage (after application of all collections on the
Distribution Date on which it is calculated) is below 26.75% and at least 22.0%
and ending on the earlier of (a) the close of business on the last day of the
Monthly Period immediately preceding the Distribution Date on which the O/C
Principal Percentage is at least 26.75% and has been at least 26.75% for each of
the two Distribution Dates immediately preceding such Distribution Date, in
which case a Special Reinvestment Period or

 

16

--------------------------------------------------------------------------------


 

the Reinvestment Period, as applicable, would resume, (b) the commencement of a
Rapid Amortization Period and (c) the commencement of the Scheduled Amortization
Period.

 

“Pre-Adjustment Invested Amount” shall mean on each Distribution Date (a) the
Invested Amount as of the end of the prior Monthly Period minus (b) the amount
by which the Investor Default Amount exceeds the amount of Available Finance
Charge Collections allocated to fund such amount on such Distribution Date minus
(c) the amount of Reallocated Principal Collections on such Distribution Date
minus (d) the amount of principal paid to reduce the Invested Amount on such
Distribution Date plus (e) the amount of prior Investor Charge-Offs to be
reimbursed on such Distribution Date.

 

“Pre-Adjustment Transferor Amount” shall mean on each Distribution Date the
Transferor Amount as of the end of the prior Monthly Period minus all Defaulted
Amounts and Collections allocated to the Transferor Amount on the related
Determination Date.

 

“Principal Balance” shall mean when used with respect to any class of Notes, the
initial Invested Amount of such class of Notes minus the aggregate amount of
principal payments made with respect to such class of Notes.  When used with
respect to the Notes in the aggregate, the sum of the Class A-1 Principal
Balance, the Class A-2 Principal Balance, the Class A-3 Principal Balance, the
Class A-4 Principal Balance and the Class B Principal Balance.

 

“Program Expenses” shall mean the product of (i) a fraction, the numerator of
which is the Invested Amount as of the last day of the immediately preceding
Monthly Period (or with respect to the first Monthly Period, the initial
Invested Amount) and the denominator of which is the Invested Amount for Series
2002-1 and Series 2002-A and (ii) the fees and expenses of the Indenture
Trustee, the Note Administrator, the Owner Trustee, the Certificate
Administrator and the Certificate Trustee as specified in each of the related
fee agreements with each such party, and any indemnity obligation of the Issuer
to each such party, provided that such indemnity obligation shall not exceed in
the aggregate $72,500 in any one-year period beginning on the Closing Date and
on each anniversary thereof.

 

“Rapid Amortization Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which a Redemption
Event is deemed to have occurred, and ending on the first to occur of (i) the
payment in full of the Principal Balance of the Notes and the reduction of the
O/C Invested Amount to zero and (ii) the Final Maturity Date.

 

“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, the amount of Available Principal Collections applied by the Indenture
Trustee pursuant to Section 4.05(b)(i).

 

“Redemption Amount” shall mean with respect to any day, the Principal Balance
and any accrued and unpaid interest due on the Notes plus any amounts due and
unpaid with respect to Program Expenses plus any accrued and unpaid Monthly
Servicing Fee (after giving effect as appropriate to any deposits and
distributions otherwise to be made on such day if such day is a Distribution
Date).

 

17

--------------------------------------------------------------------------------


 

“Redemption Event” shall mean, with respect to Series 2002-1, a Trust Redemption
Event or a Series 2002-1 Redemption Event.

 

“Redemption Event Issuance” shall have the meaning specified in Section 7.01(b).

 

“Redemption upon Auction” shall have the meaning specified in Section 7.01(c).

 

“Reinvestment Period” shall mean the period beginning on the Closing Date and
ending on the earlier of (a) the close of business on the day immediately
preceding the day the Scheduled Amortization Period commences or (b) the close
of business on the day immediately preceding the day a Rapid Amortization
Period, a Special Reinvestment Period, or a Partial Reinvestment Period
commences; provided, however, that prior to the commencement of the Scheduled
Amortization Period or a Rapid Amortization Period, a Special Reinvestment
Period or a Partial Reinvestment Period may end and the Reinvestment Period may
resume on a Distribution Date after the O/C Principal Percentage has been at
least 29.0% and the Subordinated Principal Percentage has been at least 25.0%
for three consecutive Distribution Dates since the commencement of the Special
Reinvestment Period or Partial Reinvestment Period.

 

“Required Coverage Amount” shall have the meaning specified in Section 4.04.

 

“Scheduled Amortization Date” shall mean June 1, 2005.

 

“Scheduled Amortization Period” shall mean, unless a Redemption Event with
respect to Series 2002-1 shall have occurred prior thereto, the period
commencing on the Scheduled Amortization Date and ending upon the first to occur
of (x) the commencement of the Rapid Amortization Period, (y) the payment in
full of the Principal Balance of the Notes and the reduction of the O/C Invested
Amount to zero and (z) the Final Maturity Date.

 

“Series 2002-1” shall mean the Series the terms of which are specified in this
Indenture Supplement.

 

“Series 2002-1 Notes” shall have the meaning set forth in Section 1.01(a).

 

“Series Post Payment Adjustment Amount” shall mean an amount equal to the
product of (i) (a) the Pre-Adjustment Invested Amount relating to Series 2002-1
divided by (b) the Pre-Adjustment Invested Amounts for all outstanding Series
and (ii) the Trust Post Payment Adjustment Amount.

 

“Series Redemption Event” shall have the meaning specified in Section 6.01.

 

“Servicing Fee Rate” shall mean 5.00% per annum.

 

“Shared Principal Collections” shall mean Shared Principal Collections as
defined and described in Section 8.05 of the Indenture; and amounts to be
treated as Shared Principal Collections under this Indenture Supplement are
described in Section 4.05(b)(v).

 

18

--------------------------------------------------------------------------------


 

“Special Reinvestment Period” shall mean (if a Redemption Event or the
commencement of the Scheduled Amortization Period has not occurred earlier) the
period, if any, beginning on the first day of the Monthly Period in which either
(a) the O/C Principal Percentage is below 29.0% and at least 26.75% or (b) the
Subordinated Principal Percentage (after application of all collections on the
Distribution Date on which it is calculated) is less than 25.0% and ending on
the earliest of (a) the close of business on the last day of the Monthly Period
immediately preceding the Distribution Date on which (i) the O/C Principal
Percentage is at least 29.0% and has been at least 29.0% for each of the two
Distribution Dates immediately preceding such Distribution Date and (ii) the
Subordinated Principal Percentage is at least 25.0% and has been at least 25.0%
for each of the two Distribution Dates immediately preceding such Distribution
Date, in which case the Reinvestment Period would resume, (b) the commencement
of a Partial Reinvestment Period, (c) the commencement of a Rapid Amortization
Period and (d) the commencement of the Scheduled Amortization Period.

 

“Special VFN Allocation” shall have the meaning set forth in Indenture
Supplement relating to the Variable Funding Notes.

 

“Statement to Noteholders” shall have the meaning specified in Section 5.03.

 

“Subordinated Principal Percentage” shall mean an amount equal to, with respect
to any date, the percentage equivalent of a fraction, the numerator of which is
(a) the product of the aggregate amount of Principal Receivables on such date
and the Floating Allocation Percentage minus (b) the Class A Invested Amount and
the denominator of which is the aggregate amount of Principal Receivables as of
the Cut-Off Date.

 

“Telerate Page 3750“ shall mean the display page currently so designated on the
Moneyline Telerate Service (or any other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

 

“Transfer” shall have the meaning set forth in Section 8.06.

 

“Transferor Amount Reduction Amount” shall mean the amount required to reduce
the Transferor Amount to zero.

 

“Trust Post Payment Adjustment Amount” shall mean on each Distribution Date an
amount (which may be positive or negative) equal to (i) the aggregate balance of
Principal Receivables and Finance Charge Receivables as of the end of the prior
Monthly Period minus (ii) the sum of (x) the Pre-Adjustment Invested Amounts for
all Series and (y) the Pre-Adjustment Transferor Amount.

 

“Variable Funding Notes” shall mean the Issuer’s Series 2002-A Variable Funding
Notes.

 

“VFN Reduction Amount” shall mean an amount equal to the outstanding Principal
Balance (as such term is defined in the related Indenture Supplement) of the
Variable Funding Notes or such lesser amount agreed to by the holders of the
Variable Funding Notes.

 

19

--------------------------------------------------------------------------------


 

(b)   Each capitalized term defined herein shall relate to the Series 2002-1
Notes and no other Series of Notes issued by the Trust, unless the context
otherwise requires.  All capitalized terms used herein and not otherwise defined
herein have the meanings ascribed to them in the Indenture or the Transfer and
Servicing Agreement.  In the event that any term or provision contained herein
shall conflict with or be inconsistent with any term or provision contained in
the Indenture or the Transfer and Servicing Agreement, the terms and provisions
of this Indenture Supplement shall govern.

 

(c)   The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Indenture Supplement shall refer to this Indenture Supplement as a
whole and not to any particular provision of this Indenture Supplement;
references to any Article, subsection, Section or Exhibit are references to
Articles, subsections, Sections and Exhibits in or to this Indenture Supplement
unless otherwise specified; and the term “including” means “including without
limitation.”

 

[END OF ARTICLE II]

 

20

--------------------------------------------------------------------------------


 

ARTICLE III

 

Servicing Fee

 

Section 3.01.          Servicing Compensation.  The share of the Servicing Fee
allocable to the Invested Amount with respect to any Distribution Date (the
“Monthly Servicing Fee”) shall be equal to one-twelfth (or, with respect to the
first Distribution Date, 5/360) of the product of (a) the Servicing Fee Rate,
(b) the Floating Allocation Percentage and (c)(i) the sum of (A) the amount of
Principal Receivables and Finance Charge Receivables on the first day of the
Monthly Period preceding such Distribution Date (or, with respect to the first
Distribution Date, the Closing Date) and (B) the amount of Principal Receivables
and Finance Charge Receivables on the last day of the Monthly Period preceding
such Distribution Date divided by (ii) two.

 

[END OF ARTICLE III]

 

21

--------------------------------------------------------------------------------


 

ARTICLE IV

Rights of Series 2002-1 Noteholders
and Allocation and Application of Collections

 

Section 4.01.          Collections and Allocations.

 

(a)   Allocations.  Prior to the close of business on each Deposit Date,
Collections of Finance Charge Receivables, Principal Receivables and Defaulted
Receivables allocated to Series 2002-1 pursuant to Article VIII of the Indenture
shall be allocated as set forth in this Article.

 

(b)   Allocations to the Series 2002-1 Noteholders.  The Servicer shall allocate
to Series 2002-1 on each Deposit Date the following amounts as set forth below:

 

(i)  Allocations of Finance Charge Collections.  The Servicer shall allocate to
Series 2002-1 and retain in the Collection Account for application as provided
herein in an amount equal to the product of (A) the Floating Allocation
Percentage and (B) the aggregate amount of Collections of Finance Charge
Receivables received by the Servicer and deposited to the Collection Account
with respect to such Deposit Date.

 

(ii)  Allocations of Principal Collections.  The Servicer shall allocate
collections of Principal Receivables to Series 2002–1 as provided herein in an
amount equal to the product of (A) during the Reinvestment Period or the Special
Reinvestment Period, the Floating Allocation Percentage and during the Partial
Reinvestment Period, Scheduled Amortization Period or  Rapid Amortization
Period,  the Fixed Allocation Percentage and (B) the aggregate amount of
Collections of Principal Receivables received by the Servicer and deposited to
the Collection Account with respect to such Deposit Date.

 

Section 4.02.          Determination of Monthly Interest.

 

(a)  The amount of monthly interest distributable from the Collection Account
with respect to the Class A-1FL Notes pursuant to Section 4.05(a)(iii) on any
Distribution Date (“Class A-1FL Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is the actual number of
days in the related Interest Period and the denominator of which is 360 and (ii)
the Class A-1FL Note Interest Rate in effect with respect to the related
Interest Period and (iii) the Class A-1FL Invested Amount as of the close of
business on the last day of the preceding Monthly Period (or, with respect to
the initial Distribution Date, the Class A-1FL Initial Invested Amount).  The
holders of the Class A-1FL Notes will also be entitled to receive distributions
in respect of interest on each Distribution Date as provided in Section
4.05(a)(viii).

 

The amount of monthly interest distributable from the Collection Account with
respect to the Class A-1FX Notes pursuant to Section 4.05(a)(iii) on any
Distribution Date

 

22

--------------------------------------------------------------------------------


 

(“Class A-1FX Monthly Interest”) shall be an amount equal to the product of (i)
a fraction, the numerator of which is 30 (except for the first Interest Period,
when the numerator will be 22) and the denominator of which is 360, (ii) the
Class A-1FX Note Interest Rate in effect with respect to the related Interest
Period and (iii) the Class A-1FX Invested Amount as of the close of business on
the last day of the preceding Monthly Period (or, with respect to the initial
Distribution Date, the Class A-1FX Initial Invested Amount).  The holders of the
Class A-1FX Notes will also be entitled to receive distributions in respect of
interest on each Distribution Date as provided in Section 4.05(a)(viii).

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-1FL Interest Shortfall”), of (x) the
Class A-1FL Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-1FL Monthly Interest
on such Distribution Date.  If the Class A-1FL Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-1FL Interest Shortfall is fully paid, an additional
amount (“Class A-FL Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360, times (ii) the Class A-1FL
Note Interest Rate in effect with respect to the related Interest Period times
(iii) such Class A-1FL Interest Shortfall (or the portion thereof which has not
been paid to the Class A-1FL Noteholders) shall be payable as provided herein
with respect to the Class A-1FL Notes.  Notwithstanding anything to the contrary
herein, Class A-1FL Additional Interest shall be payable or distributed to the
Class A-1FL Noteholders only to the extent permitted by applicable law.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-1FX Interest Shortfall”), of (x) the
Class A-1FX Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-1FX Monthly Interest
on such Distribution Date.  If the Class A-1FX Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-1FX Interest Shortfall is fully paid, an additional
amount (“Class A-1FX Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is 30 and the denominator of which is 360,
times (ii) the Class A-1FX Note Interest Rate in effect with respect to the
related Interest Period times (iii) such Class A-1FX Interest Shortfall (or the
portion thereof which has not been paid to the Class A-1FX Noteholders) shall be
payable as provided herein with respect to the Class A-1FX Notes. 
Notwithstanding anything to the contrary herein, Class A-1FX Additional Interest
shall be payable or distributed to the Class A-1FX Noteholders only to the
extent permitted by applicable law.

 

(b)  The amount of monthly interest distributable from the Collection Account
with respect to the Class A-2FL Notes pursuant to Section 4.05(a)(iv) on any
Distribution Date (“Class A-2FL Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is the actual number of
days in the related Interest Period and the denominator of which is 360 and (ii)
the Class A-2FL Note Interest Rate in effect with respect to the related
Interest Period and (iii) the Class A-2FL Invested Amount as of the close of
business on the last day of the preceding Monthly Period (or, with respect to
the initial Distribution Date, the Class A-2FL Initial Invested Amount).  The
holders of the Class A-2FL Notes will also be

 

23

--------------------------------------------------------------------------------


 

entitled to receive distributions in respect of interest on each Distribution
Date as provided in Section 4.05(a)(ix).

 

The amount of monthly interest distributable from the Collection Account with
respect to the Class A-2FX Notes pursuant to Section 4.05(a)(iv) on any
Distribution Date (“Class A-2FX Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is 30 (except for the
first Interest Period, when the numerator will be 22) and the denominator of
which is 360, (ii) the Class A-2FX Note Interest Rate in effect with respect to
the related Interest Period and (iii) the Class A-2FX Invested Amount as of the
close of business on the last day of the preceding Monthly Period (or, with
respect to the initial Distribution Date, the Class A-2FX Initial Invested
Amount).  The holders of the Class A-2FX Notes will also be entitled to receive
distributions in respect of interest on each Distribution Date as provided in
Section 4.05(a)(ix).

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-2FL Interest Shortfall”), of (x) the
Class A-2FL Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-2FL Monthly Interest
on such Distribution Date.  If the Class A-2FL Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-2FL Interest Shortfall is fully paid, an additional
amount (“Class A-2FL Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360, times (ii) the Class A-2FL
Note Interest Rate in effect with respect to the related Interest Period times
(iii) such Class A-2FL Interest Shortfall (or the portion thereof which has not
been paid to the Class A-2FL Noteholders) shall be payable as provided herein
with respect to the Class A-2FL Notes.  Notwithstanding anything to the contrary
herein, Class A-2FL Additional Interest shall be payable or distributed to the
Class A-2FL Noteholders only to the extent permitted by applicable law.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-2FX Interest Shortfall”), of (x) the
Class A-2FX Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-2FX Monthly Interest
on such Distribution Date.  If the Class A-2FX Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-2FX Interest Shortfall is fully paid, an additional
amount (“Class A-2FX Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is 30 and the denominator of which is 360,
times (ii) the Class A-2FX Note Interest Rate in effect with respect to the
related Interest Period times (iii) such Class A-2FX Interest Shortfall (or the
portion thereof which has not been paid to the Class A-2FX Noteholders) shall be
payable as provided herein with respect to the Class A-2FX Notes. 
Notwithstanding anything to the contrary herein, Class A-2FX Additional Interest
shall be payable or distributed to the Class A-2FX Noteholders only to the
extent permitted by applicable law.

 

(c)  The amount of monthly interest distributable from the Collection Account
with respect to the Class A-3FL Notes pursuant to Section 4.05(a)(v) on any
Distribution Date (“Class A-3FL Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the

 

24

--------------------------------------------------------------------------------


 

numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 360 and (ii) the Class A-3FL Note Interest Rate
in effect with respect to the related Interest Period and (iii) the Class A-3FL
Invested Amount as of the close of business on the last day of the preceding
Monthly Period (or, with respect to the initial Distribution Date, the Class
A-3FL Initial Invested Amount).  The holders of the Class A-3FL Notes will also
be entitled to receive distributions in respect of interest on each Distribution
Date as provided in Section 4.05(a)(x).

 

The amount of monthly interest distributable from the Collection Account with
respect to the Class A-3FX Notes pursuant to Section 4.05(a)(v) on any
Distribution Date (“Class A-3FX Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is 30 (except for the
first Interest Period, when the numerator will be 22) and the denominator of
which is 360, (ii) the Class A-3FX Note Interest Rate in effect with respect to
the related Interest Period and (iii) the Class A-3FX Invested Amount as of the
close of business on the last day of the preceding Monthly Period (or, with
respect to the initial Distribution Date, the Class A-3FX Initial Invested
Amount).  The holders of the Class A-3FX Notes will also be entitled to receive
distributions in respect of interest on each Distribution Date as provided in
Section 4.05(a)(x).

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-3FL Interest Shortfall”), of (x) the
Class A-3FL Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-3FL Monthly Interest
on such Distribution Date.  If the Class A-3FL Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-3FL Interest Shortfall is fully paid, an additional
amount (“Class A-3FL Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360, times (ii) the Class A-3FL
Note Interest Rate in effect with respect to the related Interest Period times
(iii) such Class A-3FL Interest Shortfall (or the portion thereof which has not
been paid to the Class A-3FL Noteholders) shall be payable as provided herein
with respect to the Class A-3FL Notes.  Notwithstanding anything to the contrary
herein, Class A-3FL Additional Interest shall be payable or distributed to the
Class A-3FL Noteholders only to the extent permitted by applicable law.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-3FX Interest Shortfall”), of (x) the
Class A-3FX Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-3FX Monthly Interest
on such Distribution Date.  If the Class A-3FX Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-3FX Interest Shortfall is fully paid, an additional
amount (“Class A-3FX Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is 30 and the denominator of which is 360,
times (ii) the Class A-3FX Note Interest Rate in effect with respect to the
related Interest Period times (iii) such Class A-3FX Interest Shortfall (or the
portion thereof which has not been paid to the Class A-3FX Noteholders) shall be
payable as provided herein with respect to the Class A-3FX Notes. 
Notwithstanding anything to the contrary herein, Class A-3FX Additional Interest
shall be

 

25

--------------------------------------------------------------------------------


 

payable or distributed to the Class A-3FX Noteholders only to the extent
permitted by applicable law.

 

(d)  The amount of monthly interest distributable from the Collection Account
with respect to the Class A-4FL Notes pursuant to Section 4.05(a)(vi) on any
Distribution Date (“Class A-4FL Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is the actual number of
days in the related Interest Period and the denominator of which is 360 and (ii)
the Class A-4FL Note Interest Rate in effect with respect to the related
Interest Period and (iii) the Class A-4FL Invested Amount as of the close of
business on the last day of the preceding Monthly Period (or, with respect to
the initial Distribution Date, the Class A-4FL Initial Invested Amount).  The
holders of the Class A-4FL Notes will also be entitled to receive distributions
in respect of interest on each Distribution Date as provided in Section
4.05(a)(xi).

 

The amount of monthly interest distributable from the Collection Account with
respect to the Class A-4FX Notes pursuant to Section 4.05(a)(vi) on any
Distribution Date (“Class A-4FX Monthly Interest”) shall be an amount equal to
the product of (i) a fraction, the numerator of which is 30 (except for the
first Interest Period, when the numerator will be 22) and the denominator of
which is 360, (ii) the Class A-4FX Note Interest Rate in effect with respect to
the related Interest Period and (iii) the Class A-4FX Invested Amount as of the
close of business on the last day of the preceding Monthly Period (or, with
respect to the initial Distribution Date, the Class A-4FX Initial Invested
Amount).  The holders of the Class A-4FX Notes will also be entitled to receive
distributions in respect of interest on each Distribution Date as provided in
Section 4.05(a)(xi).

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-4FL Interest Shortfall”), of (x) the
Class A-4FL Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-4FL Monthly Interest
on such Distribution Date.  If the Class A-4FL Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-4FL Interest Shortfall is fully paid, an additional
amount (“Class A-4FL Additional Interest”) equal to the product of (i) a
fraction, the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360, times (ii) the Class A-4FL
Note Interest Rate in effect with respect to the related Interest Period times
(iii) such Class A-4FL Interest Shortfall (or the portion thereof which has not
been paid to the Class A-4FL Noteholders) shall be payable as provided herein
with respect to the Class A-4FL Notes.  Notwithstanding anything to the contrary
herein, Class A-4FL Additional Interest shall be payable or distributed to the
Class A-4FL Noteholders only to the extent permitted by applicable law.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-4FX Interest Shortfall”), of (x) the
Class A-4FX Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-4FX Monthly Interest
on such Distribution Date.  If the Class A-4FX Interest Shortfall with respect
to any Distribution Date is greater than zero, on each subsequent Distribution
Date until such Class A-4FX Interest Shortfall is fully paid, an additional
amount (“Class A-4FX Additional Interest”) equal to the product of (i) a
fraction,

 

26

--------------------------------------------------------------------------------


 

the numerator of which is 30 and the denominator of which is 360, times (ii) the
Class A-4FX Note Interest Rate in effect with respect to the related Interest
Period times (iii) such Class A-4FX Interest Shortfall (or the portion thereof
which has not been paid to the Class A-4FX Noteholders) shall be payable as
provided herein with respect to the Class A-4FX Notes.  Notwithstanding anything
to the contrary herein, Class A-4FX Additional Interest shall be payable or
distributed to the Class A-4FX Noteholders only to the extent permitted by
applicable law.

 

(e) The amount of monthly interest distributable from the Collection Account
with respect to the Class B Notes pursuant to Section 4.05(a)(xiii) on any
Distribution Date (“Class B Monthly Interest”) shall be an amount equal to the
product of (i) a fraction, the numerator of which is the actual number of days
in the related Interest Period and the denominator of which is 360, (ii) the
Class B Note Interest Rate in effect with respect to the related Interest Period
and (iii) the Class B Invested Amount as of the close of business on the last
day of the preceding Monthly Period (or, with respect to the initial
Distribution Date, the Class B Initial Invested Amount).

 

Section 4.03.          Daily Application of Collections.  The Servicer shall
with respect to each Business Day in a Monthly Period during the Reinvestment
Period, Special Reinvestment Period and Partial Reinvestment Period distribute
Allocable Principal Collections and Allocable Finance Charge Collections on
deposit in the Collection Account on such Business Day as follows:

 

(i)  to the Transferor, an amount equal to the product of (1) the Floating
Allocation Percentage and (2) the sum of (A) the amount of all newly created
Principal Receivables, other than Non-Conforming Terms Change Receivables, which
are required to be funded on such Business Day plus (B) the amount of all
Principal Receivables created on a prior Business Day during such Monthly Period
which were not funded for any reason other than that such Principal Receivables
were Non-Conforming Terms Change Receivables; and

 

(ii)  to the holder of the Variable Funding Notes, an amount equal to the
product of (a) the Floating Allocation Percentage and (b) the aggregate amount
of Increase Amounts (as such term is defined in the Indenture Supplement
relating to the Variable Funding Notes) that were funded during such Monthly
Period and have not been previously reimbursed pursuant to this Section 4.03(ii)
or Section 4.03(ii) of the Indenture Supplement relating to the Variable Funding
Notes during such Monthly Period;

 

provided, however, that (i) daily releases of Collections of Principal
Receivables and Finance Charge Receivables under this Section 4.03 will be
permitted on or after the 15th day of any Monthly Period only if the Servicer
determines that on any day on or after the 15th day of such Monthly Period, the
Note Administrator, on behalf of the Indenture Trustee, has on deposit in the
Collection Account Collections of Finance Charge Receivables and Principal
Receivables in an amount sufficient to pay the percentage specified in Schedule
I hereto for such day of the Estimated Required Coverage Amount due on the
related Distribution Date and (ii) daily releases of Collections of Finance
Charge Receivables under this Section 4.03 will be permitted on or after the
10th day of any Monthly Period only if the Servicer determines that on any day
on or after the 10th day of such Monthly Period, the Note Administrator, on
behalf of the Indenture

 

27

--------------------------------------------------------------------------------


 

Trustee, has on deposit Collections of Finance Charge Receivables and Principal
Receivables in an amount sufficient to pay 100% of the Estimated Required
Coverage Amount due on the related Distribution Date; provided further that
notwithstanding any provision to the contrary herein, during each Monthly Period
during the Partial Reinvestment Period, the aggregate daily releases of
Collections of Principal Receivables and Finance Charge Receivables under this
Section 4.03 shall not exceed 0.5% of the Invested Amount on the last day of the
prior Monthly Period and provided further that no amounts will distributed to
the Transferor under this Section 4.03 if after giving effect thereto the
Transferor Amount  would be less than zero.

 

Section 4.04.          Required Coverage Amount.  With respect to each
Distribution Date, the Note Administrator shall determine, based on the
information provided to it by the Servicer no later than the Determination Date,
the amount (the “Required Coverage Amount”), if any, by which (x) the sum of the
Program Expenses, Monthly Servicing Fee, Class A-1FL Monthly Interest, Class
A-1FX Monthly Interest, Class A-2FL Monthly Interest, Class A-2FX Monthly
Interest, Class A-3FL Monthly Interest, Class A-3FX Monthly Interest, Class
A-4FL Monthly Interest, Class A-4FX Monthly Interest and Class B Monthly
Interest for such Distribution Date exceeds (y) the Allocable Finance Charge
Collections for such Distribution Date available to pay such amounts.

 

Section 4.05.          Application of Available Finance Charge Collections and
Available Principal Collections.  (a) The Note Administrator shall apply, based
on the information provided to it by the Servicer no later than the
Determination Date, Available Finance Charge Collections with respect to each
Monthly Period in the following order or priority:

 

(i)          an amount equal to the Program Expenses for the related
Distribution Date shall be distributed to the Indenture Trustee, Note
Administrator, Certificate Administrator, and Certificate Trustee, as
applicable, on the related Distribution Date;

 

(ii)         an amount equal to the Monthly Servicing Fee for the related
Distribution Date plus the amount of any Monthly Servicing Fee previously due
but not distributed to the Servicer on a prior Distribution Date, shall be
distributed to the Servicer on the related Distribution Date;

 

(iii)        an amount equal to Class A-1FL Cumulative Monthly Interest and
Class A-1FX Cumulative Monthly Interest shall be distributed to the Note
Administrator for payment on the related Distribution Date to the Class A-1FL
Noteholders and the Class A-1FX Noteholders, respectively, pro rata based on the
dollar amount due on the related Distribution Date;

 

(iv)       an amount equal to Class A-2FL Cumulative Monthly Interest and Class
A-2FX Cumulative Monthly Interest shall be distributed to the Note Administrator
for payment on the related Distribution Date to the Class A-2FL Noteholders and
the Class A-2FX Noteholders, respectively, pro rata based on the dollar amount
due on the related Distribution Date;

 

 

28

--------------------------------------------------------------------------------


 

(v)        an amount equal to Class A-3FL Cumulative Monthly Interest and Class
A-3FX Cumulative Monthly Interest shall be distributed to the Note Administrator
for payment on the related Distribution Date to the Class A-3FL Noteholders and
the Class A-3FX Noteholders, respectively, pro rata based on the dollar amount
due on the related Distribution Date;

 

(vi)       an amount equal to Class A-4FL Cumulative Monthly Interest and Class
A-4FX Cumulative Monthly Interest shall be distributed to the Note Administrator
for payment on the related Distribution Date to the Class A-4FL Noteholders and
the Class A-4FX Noteholders, respectively, pro rata based on the dollar amount
due on the related Distribution Date;

 

(vii)      from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to the Class A Investor Default Amount
for the related Distribution Date shall be treated as Available Principal
Collections for such Monthly Period and applied pursuant to clause (b) hereof;

 

(viii)     from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to Class A-1FL Cumulative Subordinated
Interest and Class A-1FX Cumulative Subordinated Interest shall be distributed
to the Note Administrator for payment on the related Distribution Date to the
Class A-1FL Noteholders and the Class A-1FX Noteholders, respectively, pro rata
based on the dollar amount due on the related Distribution Date;

 

(ix)        from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to Class A-2FL Cumulative Subordinated
Interest and Class A-2FX Cumulative Subordinated Interest shall be distributed
to the Note Administrator for payment on the related Distribution Date to the
Class A-2FL Noteholders and the Class A-2FX Noteholders, respectively, pro rata
based on the dollar amount due on the related Distribution Date;

 

(x)         from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to Class A-3FL Cumulative Subordinated
Interest and Class A-3FX Cumulative Subordinated Interest shall be distributed
to the Note Administrator for payment on the related Distribution Date to the
Class A-3FL Noteholders and the Class A-3FX Noteholders, respectively, pro rata
based on the dollar amount due on the related Distribution Date;

 

(xi)        from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to Class A-4FL Cumulative Subordinated
Interest and Class A-4FX Cumulative Subordinated Interest shall be distributed
to the Note Administrator for payment on the related Distribution Date to the
Class A-4FL Noteholders and the Class A-4FX Noteholders, respectively, pro rata
based on the dollar amount due on the related Distribution Date;

 

(xii)       from Available Finance Charge Collections other than Reallocated
Principal Collections, an amount equal to the Class A Investor Charge-Offs which
have

 

29

--------------------------------------------------------------------------------


 

not been previously reimbursed shall be treated as a portion of Available
Principal Collections for the related Distribution Date and shall be applied
pursuant to clause (b) hereof;

 

(xiii)      an amount equal to Class B Monthly Interest for the related
Distribution Date shall be distributed to the Note Administrator for payment on
the related Distribution Date to Class B Noteholders on the related Distribution
Date;

 

(xiv)      an amount equal to the Class B Investor Default Amount shall be
treated as Available Principal Collections for such Monthly Period and shall be
applied pursuant to clause (b) hereof;

 

(xv)       an amount equal to the Class B Investor Charge-Offs which have not
been previously reimbursed shall be treated as Available Principal Collections
for such Monthly Period and shall be applied pursuant to clause (b) hereof;

 

(xvi)      an amount equal to the O/C Investor Default Amount shall be treated
as Available Principal Collections for such Monthly Period and shall be applied
pursuant to Clause (b) hereof;

 

(xvii)     an amount equal to the O/C Investor Charge-Offs which have not been
previously reimbursed shall be treated as Available Principal Collections for
such Monthly Period and shall be applied pursuant to clause (b) hereof; and

 

(xviii)    the balance, if any, shall be treated as Available Principal
Collections.

 

(b)   The Note Administrator shall apply, based on the information provided to
it by the Servicer received no later than the Determination Date, Available
Principal Collections with respect to each related Monthly Period in the
following order of priority:

 

(i)            Subject to Section 4.03, an amount equal to the Required Coverage
Amount shall be distributed on the related Distribution Date by the Note
Administrator to fund the Required Coverage Amount, if any, in the priority set
forth in subsections 4.05(a)(i) through (vi) and (xiii);

 

(ii)           during the Reinvestment Period, the Special Reinvestment Period
and the Partial Reinvestment Period, to purchase new Receivables from the
Transferor during such Monthly Period or to pay down draws on the Variable
Funding Notes during such Monthly Period; provided, however, that during the
Partial Reinvestment Period, the amount applied under this subclause (b)(ii)
shall not exceed 0.5% of the aggregate amount of the Invested Amount with
respect to such Monthly Period;

 

(iii)          (a) during the Reinvestment Period, (1) from Available Principal
Collections for the related Monthly Period less an amount equal to Discounted
Recoveries, principal shall be paid on the related Distribution Date pro rata to
the holders of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes,
the Class A-4 Notes, the Class B Notes and the O/C Holder based on the Invested
Amount of each as of the end of the prior Monthly Period until the Principal
Balance of each such class or, with

 

30

--------------------------------------------------------------------------------


 

respect to the O/C Holder, the O/C Invested Amount, is paid in full and (2) from
Available Principal Collections for the related Monthly Period equal to
Discounted Recoveries, principal shall be paid on the related Distribution Date
pro rata to the holders of the Class A-1 Notes, the Class A-2 Notes, the Class
A-3 Notes and the Class A-4 Notes until the Principal Balance of each such class
and then to the holders of the Class B Notes until the Class B Principal Balance
is paid in full and then to the O/C Holder until the O/C Invested Amount is paid
in full; (b) during the Scheduled Amortization Period, the Special Reinvestment
Period and the Partial Reinvestment Period, principal will be paid on the
related Distribution Date first to the holders of the Class A Notes (pro rata
among the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes) until the Principal Balance of the Class A Notes is paid in
full, then to the Class B Notes until the Principal Balance of the Class B Notes
is paid in full, then to the O/C Holder, until the O/C Invested Amount is paid
in full and (c) during the Rapid Amortization Period, principal shall be paid on
the related Distribution Date to the holders of the Class A-1 Notes until the
Principal Balance of the Class A-1 Notes is paid in full, then to the holders of
the Class A-2 Notes until the Principal Balance of the Class A-2 Notes is paid
in full, then to the holders of the Class A-3 Notes until the Principal Balance
of the Class A-3 Notes is paid in full, then to the holders of the Class A-4
Notes until the Principal Balance of the Class A-4 Notes is paid in full, then
to the holders of the Class B Notes until the Principal Balance of the Class B
Notes is paid in full and then to the O/C Holder until the O/C Invested Amount
is paid in full;

 

(iv)          an amount equal to any Excess Program Expenses for such
Distribution Date shall be distributed on the related Distribution Date to the
Indenture Trustee, Note Administrator, Certificate Administrator, and
Certificate Trustee, as applicable; and

 

(v)           an amount equal to the Principal Shortfalls for all outstanding
Series shall be treated as Shared Principal Collections and applied in
accordance with Section 8.05 of the Indenture;

 

(vi)          the balance of such Available Principal Collections shall be paid
to the O/C Holder.

 

On each Distribution Date, the holders of the Class B Notes shall be entitled to
receive from amounts otherwise payable to the O/C Holder on such Distribution
Date an additional amount equal to Class B Monthly Interest for such
Distribution Date calculated without taking into account the Class B Note
Interest Rate Cap, to the extent not paid pursuant to clause (xiii) of Section
4.05(a), and such amount shall be distributed by the Note Administrator for
payment to the Class B Noteholders on such Distribution Date.

 

On each Distribution Date, an amount equal to the Special VFN Allocation will be
applied to pay principal first to the holders of the Class A-1 Notes, then to
the holders of the Class A-2 Notes and then to the holders of the Class A-3
Notes until, together with amounts paid pursuant to clause (iii) of Section
4.05(b), the Principal Balance of each such class is paid in full, and such
amount shall be distributed by the Note Administrator for payment to the
applicable holders on such Distribution Date.

 

31

--------------------------------------------------------------------------------


 

Section 4.06.          Defaulted Amounts; Investor Charge-Offs.  (a)  On each
Determination Date, the Note Administrator shall calculate the Investor Default
Amount, if any, for the related Distribution Date.  If, on any Distribution
Date, the Investor Default Amount for the related Monthly Period exceeds the
amount of Allocable Finance Charge Collections available to be distributed
pursuant to Section 4.05(a)(vii), (xiv) and (xvi) with respect to such Monthly
Period, the Invested Amount shall be reduced by the amount of such excess, but
not by more than the Investor Default Amount for such Distribution Date
(together with the amounts described in the next sentence, an “Investor
Charge-Off”).  Investor Charge-Offs will also include, and the Invested Amount
shall be reduced by the amount of, Reallocated Principal Collections and any
Series Post Payment Adjustment Amount (if such amount is negative).

 

(b)  Investor Charge-Offs will first be applied to reduce the O/C Invested
Amount. If such reduction would cause the O/C Invested Amount to be a negative
number, the O/C Invested Amount will be reduced to zero and the Class B Invested
Amount shall be reduced by the amount by which the O/C Invested Amount would
have been reduced below zero.

 

(c)  If such reduction of the Class B Invested Amount would cause the Class B
Invested Amount to be a negative number, the Class B Invested Amount will be
reduced to zero and the Class A-4 Invested Amount shall be reduced by the amount
by which the Class B Invested Amount would have been reduced below zero.

 

(d)  If such reduction of the Class A-4 Invested Amount would cause the Class
A-4 Invested Amount to be a negative number, the Class A-4 Invested Amount will
be reduced to zero and the Class A-3 Invested Amount shall be reduced by the
amount by which the Class A-4 Invested Amount would have been reduced below
zero.

 

(e)  If such reduction of the Class A-3 Invested Amount would cause the Class
A-3 Invested Amount to be a negative number, the Class A-3 Invested Amount will
be reduced to zero and the Class A-2 Invested Amount shall be reduced by the
amount by which the Class A-3 Invested Amount would have been reduced below
zero.

 

(f)  If such reduction of the Class A-2 Invested Amount would cause the Class
A-2 Invested Amount to be a negative number, the Class A-2 Invested Amount will
be reduced to zero and the Class A-1 Invested Amount shall be reduced by the
amount by which the Class A-2 Invested Amount would have been reduced below
zero.

 

(g)  The Invested Amount shall be increased on any Distribution Date by (i) the
amount of Allocable Finance Charge Collections with respect to the related
Monthly Period which are allocated and available for that purpose pursuant to
Section 4.05(a)(xii), (xv) and (xvii) and (ii) by the Series Post Payment
Adjustment Amount with respect to such Distribution Date (if such amount is
positive).  Such increases of the Invested Amount shall be applied to increase
the Class A-1 Invested Amount, Class A-2 Invested Amount, Class A-3 Invested
Amount, Class A-4 Invested Amount, Class B Invested Amount and O/C Invested
Amount, in that order, in each case up to the amount of all prior Investor
Charge-Offs for such Class; provided that the O/C Invested Amount may be
increased by the full amount of any Series Post Payment Adjustment Amount
applied to increase the O/C Invested Amount.

 

32

--------------------------------------------------------------------------------


 

(h)  The Invested Amount for each class of Class A Notes will be increased or
decreased pro rata with respect to each of the fixed rate notes and floating
rate notes of the same class.

 

Section 4.07.          [Reserved].

 

Section 4.08.          Shared Principal Collections.  Subject to Section 8.05 of
the Indenture, Shared Principal Collections for any Distribution Date will be
allocated to Series 2002-1 in an amount equal to the product of (x) the
aggregate amount of Shared Principal Collections with respect to all Principal
Sharing Series for such Distribution Date and (y) a fraction, the numerator of
which is the Principal Shortfall for such Distribution Date and the denominator
of which is the aggregate amount of Principal Shortfalls for all the Series
which are Principal Sharing Series for such Distribution Date.  The “Principal
Shortfall” for any Distribution Date will be equal to the Invested Amount after
the application of all Collections other than Shared Principal Collections on
such Distribution Date.

 

Section 4.09.          Determination of LIBOR.

 

(a)  On each LIBOR Determination Date, the Note Administrator shall determine
LIBOR (“LIBOR”) on the basis of the rate for deposits in United States dollars
for a one-month period which appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on such date.  If such rate does not appear on Telerate Page 3750,
the rate for that LIBOR Determination Date shall be determined on the basis of
the rates at which deposits in United States dollars are offered by at least two
major banks, selected by the Servicer, at approximately 11:00 a.m., London time,
on that day to prime banks in the London interbank market for a one-month
period.  The Note Administrator shall request the principal London office of
each of such two major banks to provide a quotation of its rate.  If at least
two (2) such quotations are provided, the rate for that LIBOR Determination Date
shall be the arithmetic mean of the quotations.  If fewer than two quotations
are provided as requested, the rate for that LIBOR Determination Date will be
the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Servicer, at approximately 11:00 a.m., New York City time, on
that day for loans in United States dollars to leading European banks for a
one-month period.

 

(b)           On each LIBOR Determination Date, the Note Administrator shall
notify the Servicer of the LIBOR rate for the following Interest Period.

 

[END OF ARTICLE IV ]

 

33

--------------------------------------------------------------------------------


 

ARTICLE V

 

Delivery of Series 2002-1 Notes;

Distributions; Reports to Series 2002-1 Noteholders

 

Section 5.01.         Delivery and Payment for the Series 2002-1 Notes.

 

The Issuer shall execute and issue, and the Indenture Trustee shall
authenticate, the Series 2002-1 Notes and the O/C Certificate in accordance with
Section 2.03 of the Indenture.  The Note Administrator shall deliver the Series
2002-1 Notes to or upon the order of the Issuer when so authenticated.

 

Section 5.02.          Distributions.

 

(a)  On each Distribution Date, the Note Administrator shall distribute to the
Series 2002-1 Noteholders of record on the preceding Record Date (other than as
provided in Section 11.02 of the Indenture), such Noteholders’ pro rata share of
the amounts held by the Note Administrator that are allocated and available on
such Distribution Date to pay interest on the related class of Notes pursuant to
this Indenture Supplement.

 

(b)  On each Distribution Date, the Note Administrator shall distribute to the
Series 2002-1 Noteholders of record on the preceding Record Date (other than as
provided in Section 11.02 of the Indenture) or to the O/C Holder, as applicable,
such Noteholders’ or O/C Holders’ pro rata share of the amounts held by the Note
Administrator that are allocated and available on such Distribution Date to pay
principal on the related class of Notes or the O/C Invested Amount, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class A-1 Principal Balance, the Class A-2 Principal
Balance, the Class A-3 Principal Balance, the Class A-4 Principal Balance, the
Class B Principal Balance or the O/C Invested Amount, as applicable.

 

(c)  The distributions to be made pursuant to this Section 5.02 are subject to
the provisions of Sections 2.06, 6.01 and 7.01 of the Transfer and Servicing
Agreement, Section 11.02 of the Indenture and Section 7.01 of this Indenture
Supplement.

 

(d)  Except as provided in Section 11.02 of the Indenture with respect to a
final distribution, distributions to Series 2002-1 Noteholders and the O/C
Holder hereunder shall be made by (i) wire transfer in immediately available
funds and (ii) without presentation or surrender of any Series 2002-1 Note or
the O/C Certificate or the making of any notation thereon.

 

Section 5.03.          Reports and Statements to Series 2002-1 Noteholders.

 

(a)  On each Determination Date, the Servicer will provide to the Note
Administrator the information (in electronic format acceptable to the Note
Administrator) necessary for the Note Administrator to prepare, based on such
written information, and provide to the Rating Agencies on each Distribution
Date, statements, substantially in the form of Exhibit B hereto (each, a
“Statement to Noteholders”), setting forth certain information relating to the
Trust and Series 2002-1.

 

34

--------------------------------------------------------------------------------


 

(b)  On or before January 31 of each calendar year, beginning with calendar year
2003, the Note Administrator shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2002-1
Noteholder or O/C Holder, a statement prepared by the Note Administrator
containing the information which is required to be contained in the statement to
Series 2002-1 Noteholders and the O/C Holder as set forth in paragraph (a)
above, aggregated for such calendar year or the applicable portion thereof
during which such Person was a Series 2002-1 Noteholder or O/C Holder, together
with other information as is required to be provided by an issuer of
indebtedness under the Code (in the case of the Series 2002-1 Noteholders) and
such other customary information as is necessary to enable the Series 2002-1
Noteholders or the O/C Holder to prepare their tax returns.  Such obligation of
the Note Administrator shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Servicer pursuant
to any requirements of the Code as from time to time in effect.

 

[END OF ARTICLE V]

 

35

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Series 2002-1 Redemption Events; Voting

 

Section 6.01.          Series 2002-1 Redemption Events.  If any one of the
following events shall occur with respect to Series 2002-1:

 

(a)  (i)  the occurrence of an Insolvency Event relating to the Transferor, the
Servicer or Providian (with respect to Providian, only while Providian is acting
as subservicer to the Servicer pursuant to the Interim Subservicing Agreement);
(ii) the Account Owner shall cease, or become unable, for any reason, to
transfer  Receivables to the Transferor as provided in the Receivables Purchase 
Agreement or the Transferor shall cease, or become unable, for any reason, to
transfer Receivables to the Trust as provided in the Transfer and Servicing
Agreement;  (iii) the Accounts Owner shall become unable, for any reason, to 
transfer good title to the Receivables to the Transferor as provided in the
Receivables Purchase Agreement; (iv) the Transferor shall become unable, for any
reason, to transfer good title to the Receivables to the Trust as provided in
the Transfer and Servicing Agreement; or (v) the Accounts Owner shall cease to
settle newly generated Receivables under applicable VISA and MasterCard
agreements;

 

(b)  the Trust or the Transferor becomes an “investment company” within the
meaning of the Investment Company Act;

 

(c)  failure to pay interest due to any of the Class A Notes or the Class B
Notes within 5 Business Days of the applicable Distribution Date;

 

(d)  the Transferor or the Servicer shall fail (i) to make any payment or
deposit required by the terms of the Transfer and Servicing Agreement, the
Indenture or this Indenture Supplement on or before the date occurring five
Business Days after the date such payment or deposit is required to be made
therein or herein or (ii) to observe or perform any other covenants or
agreements of the Transferor or the Servicer set forth in the Transfer and
Servicing Agreement, the Indenture or this Indenture Supplement, which failure
has a material adverse effect on any class of the Series 2002-1 Noteholders and
which continues unremedied for a period of 60 days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Transferor or the Servicer, as applicable, by the Indenture
Trustee, or to the Transferor or the Servicer, as applicable;

 

(e)  any representation or warranty made by the Transferor, the Issuer or the
Servicer in the Transfer and Servicing Agreement shall prove to have been
incorrect in any material respect when made or when delivered and continues to
be incorrect in any material respect for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Transferor, the Issuer or the Servicer, as applicable, by
the Indenture Trustee, or to the Transferor, the Servicer or the Issuer, as
applicable, and the Indenture Trustee or any Holder of the Series 2002-1 Notes,
and as a result of which the interests of any class of the Series 2002-1
Noteholders are materially and adversely affected for such period; provided,
however, that a Series 2002-1 Redemption Event pursuant to this Section 6.01(e)
shall not be deemed to have occurred with respect to the Transferor and the

 

36

--------------------------------------------------------------------------------


 

Transfer and Servicing Agreement if the Accounts Owner has accepted reassignment
of the related Receivable, or all of such Receivables, if applicable, during
such period in accordance with the provisions of the Transfer and Servicing
Agreement;

 

(f)  a court of competent jurisdiction shall issue a final non-appealable order
to the effect that the Indenture Trustee shall, for any reason, fail to have a
valid and perfected first priority security interest in the Receivables;

 

(g)  without limiting any of the foregoing, the occurrence of an Event of
Default with respect to Series 2002-1 and acceleration of the maturity of the
Series 2002-1 Notes in accordance with Section 5.03 of the Indenture; or

 

(h)  the O/C Principal Percentage is less than 22.0%;

 

then, in the case of any event described in subparagraph (d) or (e) , after the
applicable grace period, if any, set forth in such subparagraphs, the Indenture
Trustee may, and at the direction of the Holders of Series 2002-1 Notes
evidencing more than 50% of the aggregate unpaid principal amount of Series
2002-1 Notes shall, by notice then given in writing to the Transferor and the
Servicer, declare that a “Series Redemption Event” with respect to Series 2002-1
(a “Series 2002-1 Redemption Event”) has occurred as of the date of such notice,
and, in the case of any event described in subparagraph (a), (b), (c), (f), (g)
or (h) a Series 2002-1 Redemption Event shall occur without any notice or other
action on the part of the Indenture Trustee or the Series 2002-1 Noteholders
immediately upon the occurrence of such event.

 

Section 6.02.          Voting in Event of Default.  The requirement set forth in
Section 5.05(a)(iii) of the Indenture that the Indenture Trustee obtain the
consent of 66–2/3% of the Outstanding Amount of the Class A Notes prior to
exercising the foreclosure remedy of selling Receivables shall be deemed to be
met with respect to Series 2002-1 only if the holders of 66–2/3% of the
Outstanding Amount of each of the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes so consents.

 

[END OF ARTICLE VI]

 

37

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Redemption of Series 2002-1 Notes; Final Distributions; Series Termination

 

Section 7.01.          Clean-up Call; Redemption Event Issuance; Redemption upon
Auction; Final Distributions.

 

(a)  On any day occurring on or after the date on which the Invested Amount is
reduced to 10% or less of the Initial Invested Amount and it is determined that
continued servicing would be administratively burdensome, the Servicer shall
have the option to repurchase the Series 2002-1 Notes (a “Clean-up Call”) at a
purchase price equal to the Redemption Amount.  The Servicer shall give the Note
Administrator and the Indenture Trustee at least thirty (30) days prior written
notice of the date on which the Servicer intends to exercise such optional
redemption.

 

(b)  The Issuer shall redeem the Notes (a “Redemption Event Issuance”) at a
price equal to the Redemption Amount within 90 days after the occurrence of a
Redemption Event; provided, that (i) the Issuer receives an amount at least
equal to the Redemption Amount, the VFN Reduction Amount and the Transferor
Amount Reduction Amount, to the extent such Transferor Amount Reduction Amount
represents Receivables funded by the Transferor other than Non-Conforming Terms
Change Receivables, through the issuance of a new series of Notes within 90 days
of such Redemption Event; (ii) issuance of such new series of notes complies
with all relevant regulatory, legal, tax and rating agency criteria, including
the New Issuance procedures in Section 2.11 of the Indenture and the criteria
that the new notes would have ratings from Moody’s and Standard and Poor’s that
are equal to or higher than the ratings on the Notes being redeemed; (iii) the
relative sizes of the rated tranches of the new notes will be the same as or as
similar as possible to the relative sizes of the Class A Notes and the Class B
Notes; (iv) the new series of notes provides that the reinvestment period for
such notes will be scheduled to end on the same date that the Reinvestment
Period of the Series 2002-1 Notes is scheduled to end; and (v) the interest rate
structure on each new class of notes (i.e., fixed or floating rate) will be the
same as the interest rate structure of the Class A Notes and Class B Notes.

 

(c)  The Issuer shall redeem the Notes (a “Redemption upon Auction”) at a price
equal to the Redemption Amount on the July 2005 Distribution Date if (i) no
Redemption Event has occurred on or prior to such date and (ii) the Note
Administrator, on behalf of the Indenture Trustee, has received sufficient
proceeds from an auction of the Receivables to pay the Redemption Amount, the
VFN Reduction Amount, the Transferor Amount Reduction Amount and an amount, as
certified to in writing by the Servicer, equal to the amount retained in the
capital account of CSG, LLC at the time that such redemption is scheduled to
occur (the “O/C Reduction Amount”).  During the 90-day period prior to the July
2005 Distribution Date, the Servicer shall solicit bids for the sale of the
Receivables for settlement on such Distribution Date.  The Note Administrator,
on behalf of the Indenture Trustee, will determine which bid is the highest cash
purchase offer, and if the proceeds are sufficient to pay the Redemption Amount,
the VFN Reduction Amount, the Transferor Amount Reduction Amount and the O/C
Reduction Amount, the applicable Servicer will facilitate the sale of the
applicable Receivables to the highest cash bidder. The Note Administrator will
be entitled to obtain (at the expense of the

 

38

--------------------------------------------------------------------------------


 

Issuer) and rely on the determination of an investment banking firm in
connection with this determination. The Transferor, its affiliates or agents may
not participate or bid in the auction. If the Note Administrator, on behalf of
the Indenture Trustee, is not able to receive sufficient proceeds, the
Receivables will not be sold, and the Scheduled Amortization Period will
commence.

 

(d)  Not later than 9:00 a.m., New York City time, on the day on which the Notes
are to be redeemed pursuant to a Clean-up Call, Redemption Event Issuance or
Redemption upon Auction is to occur, the Servicer shall deposit into the
Collection Account in immediately available funds the Redemption Amount, the VFN
Reduction Amount, the Transferor Amount Reduction Amount and the O/C Reduction
Amount, as applicable.  Following such deposit into the Collection Account in
accordance with the foregoing, the Invested Amount for Series 2002-1 shall be
reduced to zero and the Indenture Trustee shall release the Noteholder’s
security interest in the Receivables.  The Redemption Amount, the VFN Reduction
Amount, the Transferor Amount Reduction Amount and the O/C Reduction Amount
shall be distributed as set forth in subsection 7.01(e).

 

(e)  With respect to the Redemption Amount, the VFN Reduction Amount, the
Transferor Amount Reduction Amount and the O/C Reduction Amount deposited into
the Collection Account pursuant to Section 7.01(d), as applicable, the Note
Administrator shall, in accordance with the written direction of the Servicer,
not later than 9:00 a.m., New York City time, on the related Distribution Date,
make deposits or distributions of the following amounts (in each case, after
giving effect to any deposits and distributions otherwise to be made on such
date) in immediately available funds:  (i) the Principal Balance and any accrued
and unpaid interest on the Principal Balance of the Class A-1 Notes will be
distributed to the Note Administrator for payment to the Class A-1 Noteholders,
(ii) the Principal Balance and any accrued and unpaid interest on the Principal
Balance of the Class A-2 Notes will be distributed to the Note Administrator for
payment to the Class A-2 Noteholders, (iii) the Principal Balance and any
accrued and unpaid interest on the Principal Balance of the Class A-3 Notes will
be distributed to the Note Administrator for payment to the Class A-3
Noteholders, (iv) the Principal Balance and any accrued and unpaid interest on
the Principal Balance of the Class A-4 Notes will be distributed to the Note
Administrator for payment to the Class A-4 Noteholders, (v) the Principal
Balance and any accrued and unpaid interest on the Principal Balance of the
Class B Notes will be distributed to the Note Administrator for payment to the
Class B Noteholders; (vi) to pay any amounts due but unpaid with respect to
Program Expenses and Excess Program Expenses, (vii) to pay any amounts due but
unpaid with respect to the Monthly Servicing Fee; (viii) with respect to a
Redemption Event Issuance or Redemption upon Auction, to pay to the holders of
the Variable Funding Notes the Variable Funding Amount and to the holder of the
Transferor Amount the Transferor Amount Reduction Amount; (ix) with respect to a
Redemption Event Issuance or Redemption upon Auction, to pay to the O/C Holder
the O/C Reduction Amount, and (x) any amounts remaining in the Collection
Account to be distributed to the O/C Holder.

 

Notwithstanding anything to the contrary in this Indenture Supplement, the
Indenture or the Transfer and Servicing Agreement, all amounts distributed to
the Note Administrator pursuant to subsection 7.01(e) for payment to the Series
2002-1 Noteholders shall be deemed distributed in full to the Series 2002-1
Noteholders on the date on which such funds

 

39

--------------------------------------------------------------------------------


 

are distributed to the Note Administrator pursuant to this Section 7.01 and
shall be deemed to be a final distribution pursuant to Section 11.02 of the
Indenture.

 

Section 7.02.          Series Termination.  On the Final Maturity Date, the
right of the Series 2002-1 Noteholders to receive payments from the Issuer will
be limited solely to the right to receive payments pursuant to Section 5.05 of
the Indenture.

 

[END OF ARTICLE VII]

 

40

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Miscellaneous Provisions

 

Section 8.01.          Ratification of Indenture.  As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument.

 

Section 8.02.          Counterparts.  This Indenture Supplement may be executed
in two or more counterparts, and by different parties on separate counterparts,
each of which shall be an original or facsimile, but all of which shall
constitute one and the same instrument.

 

Section 8.03.          Governing Law.  THIS INDENTURE SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 8.04.          Private Placement of Series 2002-1 Notes; Form of
Delivery of Series 2002-1 Notes.

 

(a)   The Series 2002-1 Notes and the O/C Certificate have not been registered
under the Securities Act or any state securities law.  No transfer of any Series
2002-1 Note or the  O/C Certificate shall be made except in accordance with the
terms of this Indenture Supplement  and either (i) pursuant to an effective
registration under the Securities Act and applicable state securities or “blue
sky” laws or (ii) in a transaction exempt from the registration requirements of
the Securities Act and applicable state securities or “blue sky” laws, to (A) a
person who the transferor reasonably believes is a Qualified Institutional Buyer
within the meaning thereof in Rule 144A under the Securities Act that is aware
that the resale or other transfer is being made in reliance on Rule 144A, (2) a
person who is an accredited investor as defined in Rule 501(a) under the
Securities Act or (3) an institution which has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment therein.  The Series 2002-1 Notes and the O/C
Certificate shall bear legends to the effect set forth in Exhibit A-1FL through
Exhibit C.  None of the Transferor, the Transfer Agent and Registrar, the Owner
Trustee, the Indenture Trustee or the Note Administrator is obligated to
register the Series 2002-1 Notes or the O/C Certificate under the Securities Act
or any other securities or “blue sky” law or to take any other action not
otherwise required under this Indenture Supplement, the Indenture or the
Transfer and Servicing Agreement to permit the transfer of Series 2002-1 Notes
or the O/C Certificate without registration or as described above.

 

(b)   The Series 2002-1 Notes shall be Definitive Notes and shall be delivered
as Registered Notes as provided in Section 2.01 of the Indenture.

 

Section 8.05.          Successors and Assigns.  This Indenture Supplement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted

 

41

--------------------------------------------------------------------------------


 

successors and assigns, except that the Issuer may not assign or transfer any of
its rights under this Indenture Supplement without the prior written notice to
each Rating Agency.

 

Section 8.06.          Transfer of the Class B Notes and O/C Certificate. 
Notwithstanding anything to the contrary in this Indenture Supplement, no
interest in the Class B Notes or the O/C Certificate may be directly or
indirectly sold, conveyed, assigned, hypothecated, pledged, participated,
exchanged or otherwise transferred (each a “Transfer”) except to a Person who is
a “United States person” for United States federal income tax purposes and only
upon the prior delivery of a Tax Opinion to the Indenture Trustee and the Note
Administrator with to respect to such Transfer, and any Transfer in violation of
these requirements shall be null and void ab initio.

 

Section 8.07.          Limitation of Liability.  Notwithstanding any other
provision herein or elsewhere, this Indenture Supplement has been executed and
delivered by Wilmington Trust Company, not in its individual capacity, but
solely in its capacity as Owner Trustee of the Trust.  In no event shall
Wilmington Trust Company in its individual capacity have any liability in
respect of the representations, warranties, or obligations of the Trust
hereunder or under any other document, as to all of which recourse shall be had
solely to the assets of the Trust, and for all purposes of this Agreement and
each other document, the Owner Trustee (as such or in its individual capacity)
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

 

[END OF ARTICLE VIII]

 

[SIGNATURE PAGE FOLLOWS]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

 

 

 

CSGQ TRUST, as Issuer

 

 

 

 

 

 

By:

Wilmington Trust Company

 

 

 

not in its individual capacity, but solely as Owner Trustee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Indenture Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Note Administrator

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

COMPUCREDIT CORPORATION,

 

 

as Servicer

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

E-1

--------------------------------------------------------------------------------


 

PACCT, LLC,

 

 

as Transferor

 

 

 

 

 

 

[on behalf of Providian National Bank,

 

 

managing member]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CSG FUNDING, LLC,

 

 

as O/C Holder

 

 

 

 

 

 

[on behalf of CSG, LLC,

 

 

managing member]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

Day

 

Target%

 

15

 

85.00

%

16

 

86.50

%

17

 

88.00

%

18

 

89.50

%

19

 

91.00

%

20

 

92.50

%

21

 

94.00

%

22

 

95.50

%

23

 

97.00

%

24

 

98.50

%

25

 

100.00

%

26

 

100.00

%

27

 

100.00

%

28

 

100.00

%

29

 

100.00

%

30

 

100.00

%

31

 

100.00

%

 

S-1

--------------------------------------------------------------------------------